Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   October 31, 2014

The Court of Appeals hereby passes the following order:

A14A2250. JORDAN C. USMAN v. ALEX SMITH.

      Jordan C. Usman, a prison inmate, filed a civil action against his former
attorney, seeking damages for fraud and breach of contract. The trial court dismissed
the complaint, and Usman then filed this direct appeal.                We, however, lack
jurisdiction.
      Because Usman is incarcerated, his appeal is controlled by the Prison Litigation
Reform Act of 1996, OCGA § 42-12-1 et seq. Under OCGA § 42-12-8, an appeal of
a civil action filed by a prisoner “shall be as provided in Code Section 5-6-35.” And
under OCGA § 5-6-35, the party wishing to appeal must file an application for
discretionary appeal to the appropriate appellate court. Because a prisoner has no
right of direct appeal in civil cases, we lack jurisdiction to consider this direct appeal
from the superior court’s order. See Jones v. Townsend, 267 Ga. 489 (480 SE2d 24)
(1997). This appeal is therefore DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                                              10/31/2014
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.